Citation Nr: 0833236	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals, back 
injury (claimed as herniated discs L4, L5, S1), and if so, 
whether service connection should be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis, and if 
so, whether service connection should be granted.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss, and 
if so, whether service connection should be granted.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for prostatitis (also 
claimed as venereal disease and/or bladder infection), and if 
so, whether service connection should be granted.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for obstructive sleep 
apnea, and if so, whether service connection should be 
granted.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for obesity, and if so, 
whether service connection should be granted.  

7.  Entitlement to service connection for hypogonadism (also 
claimed a pituitary condition).  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for depression and 
stress with short-term memory loss, confusion, and 
disorientation.  

10.  Entitlement to service connection for gastroenteritis.   

11.  Entitlement to service connection for acute acid reflux 
disease.   

12.   Entitlement to service connection for insomnia.   

13.  Entitlement to service connection for anemia.   

14.  Entitlement to service connection for high blood 
pressure.  

15.  Entitlement to service connection for shortness of 
breath.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In February 2007, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO.  Unfortunately, the Board was unable to obtain a 
recording of that personal hearing due to several inaudible 
portions of the tape.  In November 2007, the Board wrote to 
the veteran and his representative, offering him the 
opportunity for another hearing and advising him that if he 
did not reply, the Board would assume that he did not want a 
hearing.  Since the veteran did not respond to that letter, 
the Board will proceed in reviewing this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

The veteran receives disability payments from the Social 
Security Administration (SSA).  Documents in the claims 
folder show that the veteran was granted disability benefits 
as of April 1997, a little more than five years after his 
discharge from service.  But while the SSA records may 
contain relevant medical evidence concerning the veteran's 
various service connection claims, the claims folder does not 
contain the records from the SSA disability adjudication.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  And when there are 
federal records, VA must make as many requests as are 
necessary to obtain the relevant records from the federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  Therefore, a 
remand is necessary for the purpose of obtaining such 
records.  

In addition, since the most recent medical treatment records 
date from November 2004, the veteran should be contacted to 
provide information on where he has received treatment since 
that time, and any identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment facilities where he was treated 
for the claimed disabilities since 
November 2004 and make arrangements to 
obtain any identified records.  Associate 
any evidence with the claims folder. 

2.  The RO should obtain from SSA a copy of 
their decision regarding the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon in that decision.

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




